1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
9                                                         Case No.: 3:19-cv-0468-MMA-BGS
     RICKY L. WILLIAMS,
10
     CDCR No. AW-4743,                                    ORDER DISMISSING CIVIL
11                                       Plaintiff,       ACTION WITHOUT PREJUDICE
                                                          FOR FAILING TO PAY
12                         vs.                            FILING FEE REQUIRED
13                                                        BY 28 U.S.C. § 1914(a) AND/OR
     RUCKER; A. SILVA; T. ALVAREZ;
                                                          FAILING TO MOVE TO PROCEED
14   Q. JACKSON; J. HEDDY,
                                                          IN FORMA PAUPERIS
15                                    Defendants.         PURSUANT TO
                                                          28 U.S.C. § 1915(a)
16
17
18
19
20
21         Plaintiff Ricky L. Williams, a state inmate proceeding pro se and housed at the
22   Kern Valley State Prison, has filed civil rights action pursuant to 42 U.S.C. § 1983. See
23   Compl., Doc. No. 1.
24   I.    Failure to Pay Filing Fee or Request IFP Status
25         All parties instituting any civil action, suit or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27

                                                      1
                                                                                3:19-cv-0468-MMA-BGS
1    $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
4    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
5    even if he is granted leave to commence his suit IFP, he remains obligated to pay the
6    entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
7    2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1)
8    & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
9                   Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action, nor has he filed a properly supported Motion to Proceed IFP
11   pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
12   § 1914(a); Andrews, 493 F.3d at 1051.
13   II.             Conclusion and Order
14                  Accordingly, the Court:
15                  (1)             DISMISSES this action sua sponte without prejudice for failure to pay the
16   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. §§ 1914(a) and 1915(a); and
18                  (2)             GRANTS Plaintiff thirty (30) days leave from the date this Order is filed
19   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete
20   and file a Motion to Proceed IFP.
21   //
22   //
23   //
24
                                                                      
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
26   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
27   IFP. Id.

                                                                         2
                                                                                             3:19-cv-0468-MMA-BGS
1          The Court further DIRECTS the Clerk of the Court to provide Plaintiff with the
2    Court’s approved form “Motion and Declaration in Support of Motion to Proceed In
3    Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or complete
4    and submit the enclosed Motion to Proceed IFP within 30 days, this action will remain
5    dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s
6    fee requirements.
7          IT IS SO ORDERED.
8    DATE: March 13, 2019                   _______________________________________
                                            HON. MICHAEL M. ANELLO
9
                                            United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                  3
                                                                              3:19-cv-0468-MMA-BGS
